Appeal from order, Supreme Court, New York County (Edith Miller, J.), entered January 27, 1988, denying defendant’s motion, pursuant to CPLR 4404 (a), to set aside the jury verdict on liability and damages, which permitted plaintiff to recover, in quantum meruit, the value of services rendered and punitive damages, or to direct judgment notwithstanding the verdict, unanimously dismissed as nonappealable.
"[W]ith the entry of a final judgment, an appeal from an intermediate order must fall, and the order can only be reviewed on an appeal from the final judgment if it affects the final judgment (CPLR 5501, subd. [a], par. 1 * * *)” (Dayon v Downe Communications, 42 AD2d 889; Matter of Aho, 39 NY2d 241, 248). Final judgment in this action was entered October 1, 1987, after the date of the order appealed from, January 21, 1987. Although the order appealed from was not entered until January 27, 1988, it was superseded by the final judgment and the right to directly appeal therefrom terminated. (Matter of Aho, supra, at 248.) Concur—Kupferman, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.